[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 09-15860
                                                          SEPTEMBER 9, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________                CLERK

                  D. C. Docket No. 08-80095-CR-DTKH

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

VINCENT POOLE,
a.k.a. Vint,

                                                        Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (September 9, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Richard L. Rosenbaum, appointed counsel for Vincent Poole in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Poole’s conviction and sentence

are AFFIRMED.




                                         2